Citation Nr: 0601557	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-07 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
establish legal entitlement to VA disability benefits.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The current appeal arises from a September 2002 determination 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines, wherein the RO 
determined, in essence, that new and material evidence had 
not been submitted to reopen a previously denied claim of 
basic eligibility for VA benefits.  In January 2004 the Board 
remanded this matter in order to rectify certain due process 
deficiencies.  

The Board notes that the appellant filed previous claims for 
VA benefits.  In February 1987 the Board issued a decision, 
denying basic eligibility for VA benefits.  The appellant was 
most recently denied basic eligibility for VA benefits in a 
September 2000 decision.  The appellant did not timely 
perfect an appeal as to that determination, and it became 
final.  In February 2002, the RO received a formal 
Application for Compensation and/or Pension (VA Form 21-526) 
from the appellant, and construed it as an attempt to reopen 
his claim for benefits.  The U.S. Court of Appeals for the 
Federal Circuit has held that the new and material evidence 
requirement set forth in 38 U.S.C.A. § 5108 applies to the 
reopening of claims that were previously disallowed for any 
reason, including those claims for establishing status as a 
claimant.  See D'Amico v. West, 209 F.3d 1322, 1326-1327 
(Fed. Cir. 2000).  In light of that holding, it appears clear 
that claims for basic eligibility that have previously been 
finally denied, as in the present case, must first meet the 
new and material evidence requirement before such a claim can 
be reopened.


FINDINGS OF FACT

1.  In a September 2000 decision, the RO determined that the 
appellant did not meet basic eligibility requirements for VA 
benefits, and an appeal was not perfected.

2.  Evidence received since the September 2000 RO decision 
does not, by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the claim; it is cumulative of previously 
submitted evidence; and it does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2000 RO decision, which determined that the 
appellant did not meet the basic eligibility requirements for 
VA benefits, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d) (2005).

2.  Evidence received since the final September 2000 
determination wherein the RO determined that the appellant 
did not meet the basic eligibility requirements for VA 
benefits is not new and material, and the appellant's claim 
may not be reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board finds, however, that the VCAA is not applicable to 
the present claim, as it is a question of law whether the 
appellant's service qualifies as active service for VA 
benefits.  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).

Even if the VCAA were determined to be applicable in this 
matter, the Board would note that the appellant has been 
notified of the evidence and information necessary to 
substantiate his claim, in letters dated in March 2004 and 
November 2004.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Moreover, the appellant does not contend that the service as 
verified by the service department is erroneous in such a way 
as to warrant a further request to the service department to 
verify or re-certify additional military service.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).

Because it has not been established that the appellant had 
the required military service to be eligible for VA benefits, 
and since there is no additional and pertinent information to 
dispute the service department finding, further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1).  
No amount of notice from VA can change the appellant's legal 
status as certified to VA by the service department.  The 
legal outcome is clearly dictated by the existing law, 
regardless of any further notice the appellant might receive.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.

II.  Factual Background

Received from the appellant in February 1985 was a formal 
application (VA Form 21-526) for compensation or pension.  
The appellant claimed he had active duty service from October 
1943 to April 1945 as "Pfc 1st Prov. Bn. 2nd Pang regt PTMD".  
He claimed he sustained a tracer bullet wound below his right 
ear in August 1943 and that he was brought by an American 
soldier to the emergency hospital at Bacnotan, La Union.  
Along with his formal application, the appellant submitted a 
certification letter from the Office of the Adjutant General, 
Armed Forces of the Philippines, dated in March 1973, which 
showed that the appellant was formerly with "1st Prov Bn 2nd 
Pang Regt PTMD" while a member of the Army of the 
Philippines, in the service of the United States Armed Forces 
and was paid in arrears for his service.  He also submitted a 
joint affidavit, dated in January 1984, from I.V.F. and C.B., 
who reported they served with the appellant and that he was 
hit below the right ear by a tracer bullet.

In a May 1985 letter, the RO advised the appellant that his 
claim could not be processed because his name was not on the 
list of officially recognized guerrillas.

Received from the appellant was an Affidavit for Philippine 
Army Personnel, from the 2nd Military District of La Union 
Province in the Philippines, which indicated that he was a 
civilian guerrilla and served with "A" Co. Prov. Bn. 2nd. 
Pang. Regt.  It was noted that he was inducted into the 
guerrillas in October 1943.  His individual finance record 
shows that he was paid as a Pfc. in the "military services, 
Guerrilla" from April to December 1945.  

In December 1985, in response to the RO's May 1985 request 
for verification of the appellant's service, the NPRC issued 
a response showing that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

In February 1987, the Board issued a decision denying basic 
eligibility for VA benefits.  

Received from the appellant in March 1988 was a letter in 
which he reported he was captured by the Japanese Army in 
July 1943 and was confined until September 1943.  He also 
submitted a March 1988 letter from a private physician 
showing that the appellant had avitaminosis, secondary to 
malnutrition. 

In a June 1988 letter, the RO advised the appellant that his 
new medical evidence had no bearing in establishing his 
military service.

Received from the appellant in June 1989 was a letter in 
which again reported he was captured by the Japanese and 
confined.  He also submitted a graduation certificate issued 
by the Imperial Japanese Forces in the Philippines in 1942,

Received from the appellant in December 1989 was a statement 
in which he reported he was a prisoner of war during World 
War II, from April to September 1942 and became sick as a 
result of that incarceration.  

Received from the appellant in May 2000 was a letter in which 
he claimed service connection for residuals of a gunshot 
wound to the head.  He enclosed copies of documents, some of 
which had previously been submitted.  In a May 1990 document 
from the Armed Forces of the Philippines, it was noted that 
the appellant's military status was "grla", that he joined 
in October 1943, and that he was assigned to the 106th "A" 
Sqdn 2nd Pang. Regt. (F-23).  He was discharged in February 
1946.  It was noted that his name was not carried in the 
Approved Revised Reconstructed Grla R (GV/s), but he was paid 
in arrears as :FC from October 1943 to April 1945 and was 
currently paid from April 1945 to February 1946.

Received from the appellant in August 2000 was a formal 
Application for Compensation or Pension (VA Form 21-526) in 
which he claimed service connection for a gunshot wound to 
the top portion of the head in August 1945.  He claimed he 
served from October 1943 to February 1946 as a Pfc., 106th 
"A" Sqdn. 2nd Pang. Regt.

In a September 2000 letter, the RO essentially advised the 
appellant that his service connection claim had been 
disallowed because he had failed to submit new and material 
evidence to show that he had valid military service in the 
Armed Forces of the United States.  He was advised of his 
appellate rights.  

Received from the appellant in March 2001 was a notice of 
disagreement.  In May 2001, the RO issued a statement of the 
case.  
Received from the appellant in February 2002 was a formal 
Application for Compensation or Pension (VA Form 21-526) in 
which he again claimed service connection for a gunshot wound 
to the head in August 1945.  He claimed he sustained this 
injury in a gun battle with the Japanese Imperial Forces, and 
was treated at a US Army temporary/emergency clinic at Burgos 
Mt. Province.  He submitted a July 2001 certificate from the 
Office of the Adjutant General, Armed Forces of the 
Philippines, which was essentially duplicative of a prior 
certificate issued by the same organization.  He also 
submitted a duplicate Affidavit for Philippine Army 
Personnel.  

In April 2002 the RO sent a letter to the appellant advising 
him of what was necessary to substantiate a claim for service 
connection.  

Received from the appellant in April 2002 was a statement (VA 
form 21-4138) in which he again reported the gunshot wound 
injury to his head in August 1945.  He claimed that, since he 
was treated in by American physicians after the injury, VA 
should search for his records with the US Army Medical 
Hospital at San Fernando, La Union.  He also submitted three 
medical reports, one of which indicated he had an old scar 
behind his right ear, which he claimed was sustained by a 
gunshot wound during the war days.  

Received from the appellant in April 2002 was an 
Authorization for Release of Information (VA Form 21-4142) in 
which he listed treatment sources related to his reported 
gunshot wound to the head.  

In July 2002, the NPRC certified, in response to the RO's 
request, that the appellant (using a different spelling of 
his last name) had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

In a September 2002 decision, the RO noted that the 
appellant's claim for VA benefits remained denied because he 
lacked basic eligibility.  He was advised that another 
attempt at service department verification had been made, 
with an alternative spelling of the appellant's last name, 
but that the Army advised again that a record of valid 
military service could not be made.  The appellant was also 
advised that he should submit new and material evidence.  

Received from the appellant in October 2002 was a letter 
along with a duplicate copy of his Affidavit for Philippine 
Army Personnel, which he claimed showed that he served in the 
Army during World War II.  

In an October 2002 letter, the RO advised the appellant that 
two attempts at verifying his service with the U.S. Army had 
been made, using the same Army service number, but with 
different spellings of his last name.  He was also advised 
that he had submitted no new evidence which would provide a 
reasonable factual basis upon which to reconsider entitlement 
to VA benefits or to request reverification of his alleged 
military service.

Received from the appellant in February 2003 was a letter 
from a private physician dated in January 2003, showing that 
the appellant received treatment for "undue hemifacial 
disturbances".  

Received from the appellant in July 2004 was a letter in 
which he indicated he was trying to substantiate his claim 
for his service-connected disability.  He submitted a 
statement (VA Form 21-4138) dated in April 2004, in which he 
essentially reiterated his prior claim that he was injured in 
August 1945 during an encounter with the Japanese Imperial 
Forces, and that he was subsequently treated in a hospital 
managed by US Army doctors and personnel.  He submitted a 
duplicate document showing he was wounded by gunshot in 
August 1945.  He also submitted an April 2004 letter from a 
private physician showing he was treated for a hearing defect 
and partial stiffness of the right jaw.  Finally, he 
submitted a joint affidavit from neighbors who described the 
problems he had with his defective speech.  

In an December 2004 letter, the appellant advised the RO that 
Dr. Romeo Soto, who was the son of the physician who the 
appellant claimed treated him in 1947 for the residuals of 
his gunshot wound to the head, had surrered a stroke, and 
that treatment records were unavailable.  (The record 
reflects that the RO had sent letters to Dr. Soto, requesting 
copies of treatment records for the appellant.)
III.  Legal Analysis

A.  Applicable Legal Criteria for Basic Eligibility

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes.  38 U.S.C.A. § 
107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190. 38 
C.F.R. § 3.40(b) (2004).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(2004).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. § 
107(a); 38 C.F.R. § 3.40.

The following certifications by the service departments will 
be accepted as establishing guerrilla service:  (1) 
recognized guerrilla service; (2) unrecognized guerrilla 
service under a recognized commissioned officer only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army.  
This excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:  (1) the evidence is a document issued 
by the service department.  A copy of an original document is 
acceptable if the copy was issued by the service department 
or if the copy was issued by a public custodian of records 
who certifies that it is a true and exact copy of the 
document in the custodian's custody; and (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

However, where the appellant does not submit evidence of 
service or the evidence submitted does not meet the 
requirements of 38 C.F.R. § 3.203, VA shall request 
verification of service from the service department.

The U.S. Court of Appeals for Veterans Claims has held that 
VA is prohibited from finding, on any basis other than a 
service department document which VA believes to be authentic 
and accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces.  Service department findings are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

B.  New and Material Evidence

The Board notes that amendments to 38 C.F.R. § 3.156 changing 
the standard for finding new and material evidence are 
applicable in this case because the appellant's claim was 
filed after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001). 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, the Court in Hodge stressed 
that under the regulation new evidence could be material if 
that evidence provides "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  See Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).

The appellant's case turns upon a legal issue as to whether 
he had qualifying service for VA benefits purposes.  
Therefore, any new evidence he submitted must be material as 
to this issue.

C.  Discussion

In this case, a review of the record shows that evidence has 
been submitted which was not in the record at the time of the 
September 2000 determination.  The evidence presented since 
the September 2000 determination includes the appellant's 
statements, private medical evidence, an affidavit, and 
duplicates of previously submitted documents.  The Board 
finds, however, that the newly received evidence is not 
material so as to permit reopening the claim of entitlement 
to basic eligibility for VA benefits.  38 C.F.R. § 3.156(a).

The affidavit, some documents from the Armed Forces of the 
Philippines, and medical statements are new, to the extent 
that they were not previously of record, and they are not 
cumulative of other evidence already on file.  However, the 
"new"evidence is not material because it bears no relevance 
to the issue in this case.  Such evidence does not bear 
directly and substantially upon the matter under 
consideration, which is basic eligibility for VA benefits.  
Such an issue turns upon the nature of the military service 
as recognized by law.

The documents submitted by the appellant in support of the 
claim fail to satisfy the requirements of 38 C.F.R. § 3.203 
as acceptable proof of service, as they are not official 
documents of the appropriate U.S. service department.  While 
he has submitted documents from the Armed Forces of the 
Philippines, these do not qualify as acceptable proof of 
service for VA purposes.  Therefore, these documents may not 
be accepted by the Board as verification of service for the 
purpose of receiving VA benefits.  See Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997).  As such, they are not new 
and material evidence.

The appellant does not contend that the service as verified 
by the service department is erroneous in such a way as to 
warrant a further request to the service department to verify 
or re-certify additional military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).  The record reflects that the 
RO did make an additional attempt at verification through the 
NPRC by submitting an alternative spelling of the appellant's 
last name, but the NPRC was still unable to verify the 
appellant's service.  In addition, the RO responded to the 
present attempt to reopen the appellant's previously denied 
claim by again accepting supportive evidence, but the 
evidence that the RO obtained in conjunction with the 
attempted reopening was not supportive of the appellant's 
claim.

For these reasons, the Board concludes that the appellant has 
not presented new and material evidence to reopen the claim 
of basic eligibility for VA benefits.  As new and material 
evidence has not been submitted to reopen the appellant's 
claim of basic eligibility for VA benefits, the claim may not 
be reopened.  


ORDER

The appellant not having submitted new and material evidence 
to reopen the previously denied claim of basic eligibility 
for VA benefits, the appeal is denied.



_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


